Citation Nr: 1316593	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 7, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In his VA Form 9, the Veteran indicated that he wanted a Board hearing conducted via video conference from the RO.  In May 2013, the Veteran's representative requested that this case be remanded to afford the Veteran the requested video conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing conducted via video conference from the RO in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


